          Case 1:20-cv-09817-ER Document 19 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

USADATA, INC.,

                           Plaintiff,                                 ORDER

               -against-                                           20-cv-9817 (ER)

DATAWIDGET, LLC, et al.,

                           Defendants.


Ramos, D.J.:

       On December 14, 2020, Defendants requested a pre-motion conference for an anticipated

motion to dismiss. Doc. 12. On December 17, 2020, Plaintiff filed an amended complaint, and

in a separate letter advised the Court that it believed Defendants’ motion was “now moot”.

Docs. 13 and 14. On December 21, 2020, Defendants were ordered to respond by December 23,

2020. Doc. 16. As of the filing of this order, Defendants have not done so.

       Defendant is ordered to respond to Plaintiff’s letter by January 26, 2021.

       It is SO ORDERED.

Dated: New York, New York
       January 21, 2021

                                                            ___________________________
                                                            Edgardo Ramos, U.S.D.J.
